Garland, J.

delivered the opinion of the court.
This is an action on a promissory note. The^defendant excepts that the “ action cannot be sustained, the petition does not mention the President and the Directors of the said Canal and Banking Company at Franklin, where the note was made *366payable.” The article 433 of the La. Code, says corporations raus|. jjave a name given them by the Legislature, and in thaí they must sue or be sued, although a slight variation in this name is not important. In this case the suit is in the name given by the Legislature, and the purpose - of the exception seems to be to compel the corporation to append something to the name given by law. The exception is untenable and the appeal in our opinion frivolous.
The judgment of the District Court is therefore affirmed with costs, and ten per centum damages.